Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 1 of 18 PageID #:
                                   9011


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ED BUTOWSKY,                                     §
                                                   §
         Plaintiff,                                §
                                                   §
  V.                                               §          CIVIL ACTION NO.
                                                   §
  DAVID FOLKENFLIK, ET AL.,                        §          4:18-CV-00442-ALM
                                                   §
         Defendants.                               §



       AGREED ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
             STORED INFORMATION AND HARD COPY DOCUMENTS



 The Court ORDERS as follows:

        This Order (the “ESI Protocol”) governs the production of electronically stored information

 (“ESI”) and hard copy documents (collectively, “document” or “documents”), and specifies the

 form in which parties shall be required to produce documents for use in the above-captioned case

 (the “Litigation”). This ESI Protocol streamlines production to promote a “just, speedy, and

 inexpensive determination” of this action, as required by Federal Rule of Civil Procedure 1.

 Nothing in this ESI Protocol shall limit a party's right to seek or object to discovery as set out in

 applicable rules or to object to the authenticity or admissibility of any document produced in

 accordance with this ESI Protocol.

 I.     GENERAL PROVISIONS

        A.      This ESI Protocol governs productions made after the date of its entry by the Court.

 Documents previously produced by a party do not need to be reproduced to comply with the

 protocol outlined herein.


 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                   PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 2 of 18 PageID #:
                                   9012


         B.     The production of documents in a manner consistent with the specifications set

 forth in this ESI Protocol shall, absent exceptional circumstances, be sufficient to satisfy a

 producing party's obligation to produce its materials in reasonably useable form and as they are

 maintained in the ordinary course of business.

         C.     Search Terms and Custodians: With regard to the Order dated June 5, 2020 [Dkt.

 147] (the “Order”), the parties have met and conferred and have agreed to retain a third party to

 conduct a forensic examination of Plaintiff’s accounts and devices at Plaintiff’s expense. The

 parties have further established a set of data sources, search terms, and date ranges governing the

 forensic examination, attached hereto as Appendix 1. As discovery proceeds and documents are

 reviewed, the Parties agree that the search terms and custodians may be edited and supplemented,

 for good cause.

         D.     Redactions: The parties shall use redactions to protect privilege and attorney work-

 product, taking care to redact the privileged portion of any document and to produce the non-

 privileged portion.

         E.     Parent-Child Relationships: Parent-child relationships for all documents (e.g., the

 association between an attachment and its parent email, or a spreadsheet embedded within a word

 processing document) must be preserved. Electronic documents attached to an email, or electronic

 documents and hard-copy documents attached or appended to a hard-copy document, are to be

 produced contemporaneously and sequentially immediately after the parent document.

         F.     Privilege Claims: For documents withheld from production or redacted pursuant to

 a claim of privilege or work product protection, the producing party shall provide one or more

 privilege logs in Excel or a similar electronic form that allows text searching and organization of

 data.



 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                 PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 3 of 18 PageID #:
                                   9013


                 1. Every privilege log will contain the following information for each item not

                     produced for reasons of privilege: (1) the name(s) of the person(s) who created

                     and received the document; (2) the dates on which the document was created

                     and/or sent and/or received; (3) a description of the nature of the document

                     sufficient to enable the receiving party to assess the applicability of the privilege

                     or protection; and (4) the privilege claimed. Anyone included on the log who is

                     alleged to be an attorney shall be identified as such by adding an asterisk after

                     their names in the privilege log.

                 2. If a document contains numerous email threads (for example, a top-level email

                     that forwards one or more emails below), each email thread shall be logged as

                     a separate entry to facilitate protection of only the privileged portions of the

                     document and production of all non-privileged portions of the document.

         G.      TIFF Image Files: The parties agree that all documents will be produced as single-

 page black and white Group IV TIFF image files of at least 300 dpi resolution, except as provided

 in section III.B. Page size shall be 8.5 x 11 inches unless, in the reasonable judgment of the

 producing party, a particular item requires a different page size. Each image file will use the Bates

 number of the page as its unique file name. Original document orientation as displayed in the

 native file should be maintained in the TIFF image (e.g., portrait to portrait and landscape to

 landscape).

         H.      Text Files: Each document produced under this ESI Protocol shall be accompanied

 by a single, multipage text file containing all text for that item, not one text file per page. Each text

 file shall be named using the Bates number of the first page of the corresponding production item.




 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                       PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 4 of 18 PageID #:
                                   9014


             1. OCR: The text for each hard copy document shall be generated by applying

                optical character recognition (OCR) technology to the scanned image of the

                document. The parties will endeavor to generate accurate OCR and will utilize

                quality OCR processes and technology. The parties acknowledge, however, that

                due to poor quality of the originals, not all documents lend themselves to the

                generation of accurate OCR.

             2. ESI: The text of each ESI item shall be extracted directly from the ESI native

                file. To the extent that is not technically possible (e.g., the underlying native

                file is an image file), the text for each ESI item shall be generated by applying

                OCR to the native file under the provision above.

             3. Redacted Text: The text file corresponding to a redacted document may be

                generated by applying OCR to the redacted TIFF file under the provision above.

             4. Foreign Language Text: The parties will make reasonable efforts to ensure that

                all technologies and processes used to collect, process, and produce the text of

                any document—including all TIFF conversion and OCR processes, and the

                extraction of text from native files—preserves all foreign language text,

                punctuation, and other characteristics as they exist in the source native file.

       I.    Bates Numbering:

             1. Each TIFF image produced under this ESI Protocol must be assigned a Bates

                number that must always: (1) be unique across the entire document production;

                (2) maintain a constant length of nine numeric digits (including 0-padding)

                across the entire production; (3) contain only alphanumeric characters, no




 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 5 of 18 PageID #:
                                   9015


                    special characters or embedded spaces; and (4) be sequential within a given

                    document.

                2. A producing party should not skip a Bates number or sets of Bates numbers in

                    a production. The producing party should provide a placeholder (e.g., gap sheet,

                    dummy image) within the production where a gap in Bates number(s) would

                    otherwise exist.

                3. The producing party will brand all TIFF images with its corresponding Bates

                    number, using a consistent font type and size. Parties will make reasonable

                    efforts to avoid obscuring any part of the underlying image with the Bates

                    number.

        J.      Color: If a receiving party finds the black and white version of a document

 insufficient, the receiving party may reasonably and for good cause request that the producing

 party provide a color image.

        K.      Confidentiality Designations: If a particular document is being produced subject to

 a confidentiality designation as outlined in the Parties’ Stipulated Protective Order (Dkt. 67), the

 designation shall be stamped on the face of all TIFF images pertaining to the document. The

 confidentiality designation should also be reflected in the "Confidentiality" field specified in

 Appendix 2.

        L.      Load Files: All productions will be provided with image and data load files. The

 image load file must reference each TIFF file in the corresponding production, and the total number

 of TIFF files referenced in the load file must match the total number of image files in the

 production. The total number of documents referenced in a production's data load file should match




 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                  PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 6 of 18 PageID #:
                                   9016


 the total number of designated document breaks in the corresponding image load file for that

 production.

        M.     Fields:

               1. Documents shall be produced with all fields set forth in Appendix 2 to the extent

                   that such fields can be reasonably extracted from the native file or created using

                   an automated process.

               2. Documents shall be produced with the following fields regardless of whether

                   the fields may be populated automatically from the native file or created using

                   an automated process: (a) BegBates, (b) EndBates, (c) BegAttach,

                   (d) EndAttach, (e) Custodian, (f) PgCnt, (g) Confidentiality, (h) RecordType,

                   and (i) Redacted.

               3. All field information will be provided in a .DAT file consistent with the

                   descriptions and the field names provided in Appendix 2.

 II.    PRODUCTION OF HARD COPY DOCUMENTS

        A.     Unitization of Hard Copy Documents: The parties will produce images of hard copy

 documents unitized to the extent the original documents appeared to be units in physical form,

 with attachments following parents. There is no requirement that a producing party objectively

 code hard copy documents to provide metadata fields not otherwise available.

 III.   PRODUCTION OF ELECTRONICALLY STORED INFORMATION

        A.     Processing:

               1. Auto Date/Time Stamps: ESI items shall be processed so as to identify

                   placeholders for automatically inserted dates, times, and file names (e.g.,

                   AUTODATE, AUTO FILENAME).



 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                  PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 7 of 18 PageID #:
                                   9017


             2. Hidden Text: ESI items shall be processed in a manner that maintains and

                displays hidden columns or rows, hidden text or worksheets, speaker notes,

                tracked changes and comments.

             3. Embedded Objects: Some files may contain embedded objects. Such objects

                shall be extracted and produced as separate files.

             4. Compressed Files: Compressed file types shall be decompressed in a reiterative

                manner to ensure that a zip within a zip is decompressed into the lowest possible

                compression resulting in individual files.

       B.    Production of Native Items:

             1. The parties shall produce a Bates-numbered placeholder TIFF image of each

                spreadsheet-application file (e.g., MS Excel) and presentation file (e.g.,

                PowerPoint) together with the full native version of each file.

             2. The parties shall produce a Bates-numbered placeholder TIFF image of each

                audio/visual file together with the full native version of each file.

       C.    Redaction:

             1. Where ESI items need to be redacted the ESI items shall be produced in TIFF

                with the OCR text of the redacted TIFF and with each redaction clearly

                indicated on the face of the TIFF.

             2. If ESI redacted and partially withheld from production are audio/visual files,

                the parties shall meet and confer to discuss the appropriate manner for the

                producing party to produce the unredacted portion of the content.

       D.    De-duplication:

             1. The producing party need only produce a single copy of a particular ESI item.



 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                              PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 8 of 18 PageID #:
                                   9018


                2. Producing parties will globally de-duplicate ESI across the population of the

                    party's records.

                3. Each producing party will designate MD5 or SHA-1 as its default deduplication

                    algorithm to create and compare hash values for exact matches. The resulting

                    hash value for each item shall be reflected in the Hash Value field specified in

                    Appendix 2.

                4. Entire document families may constitute duplicate ESI. De-duplication shall not

                    break up document families.

                5. All custodians who were in possession of a de-duplicated document must be

                    identified in the Custodian Other metadata field specified in Appendix 2.

 IV.    MISCELLANEOUS PROVISIONS

        A.      Objections Preserved: Nothing in this ESI Protocol shall be interpreted to require

 disclosure of information protected by privilege or the work-product doctrine. Except as provided

 expressly herein, the parties do not waive any objections as to the production, discoverability,

 authenticity, admissibility, or confidentiality of documents.

        B.      Cooperation: The parties are ordered to act cooperatively and meet and confer. No

 party may seek judicial relief concerning this ESI Protocol unless it first has conferred with the

 applicable producing or requesting party.

        C.      Proportionality: The parties agree to negotiate in good faith regarding requests for

 and production of documents to ensure discovery is reasonable and proportional to the matter.

        D.      Existing Protective Order: Nothing in this Stipulation shall displace or limit any

 right or obligation imposed by the existing Protective Order in this case (Dkt. 67).




 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                                 PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 9 of 18 PageID #:
                                   9019


 SO ORDERED.




  AGREED AS TO FORM AND SUBSTANCE:



  /s/ Ty Clevenger                       /s/ Laura Lee Prather
  Ty Clevenger, attorney for Plaintiff   Laura Lee Prather, attorney for Defendants




 ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
 STORED INFORMATION AND HARD COPY DOCUMENTS                                           PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 10 of 18 PageID #:
                                    9020


                            Appendix 1 – Search Locations and Terms


  The search terms will be applied to the following accounts, platforms, and devices:

  Messaging services and platforms:
  Signal
  Wickr
  Gizmo
  Telegraph
  Zoom

  Social Media Platforms:
  Facebook messenger and private posts
  Twitter direct message and private tweets
  Instagram
  Snapchat
  TikTok
  Vimeo
  YouTube
  Reddit
  LinkedIn direct message and private posts
  Pinterest
  Tumblr
  NextDoor

  Email accounts:
  googie18@aol.com
  Butowsky32@gmail.com
  ebutowsky@gmail.com
  ed@chapwoodinvestments.com
  edwardbutowsky@gmail.com
  googie32@protonmail.com
  gizmo32@protonmail.com
  ebutowsky@icloud.com


  Devices:
  Phones
  iPads
  Hard drives
  Computer, both personal and work




  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                            PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 11 of 18 PageID #:
                                    9021


  SEARCH TERMS:


  1.    Couch
  2.    Lyons
  3.    Fairbanks
  4.    Howley
  5.    Hoft
  6.    Wheeler
  7.    Zimmerman
  8.    Housley
  9.    *@foxnews.com
  10.   Seth
  11.   Aaron
  12.   Mary
  13.   Joel
  14.   Julian OR Assange
  15.   WikiLeaks
  16.   Powe
  17.   Ratner
  18.   Talk AND Media
  19.   Kunstler
  20.   Hersh
  21.   Sy
  22.   Della*Camera
  23.   DNC
  24.   Isikoff
  25.   Cuomo
  26.   Marraco
  27.   Spicer
  28.   Sessions
  29.   *donaldtrump.com
  30.   *.gov
  31.   “White House”
  32.   Kash
  33.   “McInerney” AND (“Rich” OR “Wheeler”)
  34.   “vmaya” AND (“Rich” OR “Wheeler”)
  35.   “Peter Berg” AND (“Rich” OR “Wheeler”)
  36.   “Kim Sams” AND (“Rich” OR “Wheeler” OR “NPR” OR term! OR “services
        agreement”)
  37.   McCabe
  38.   Ebay
  39.   Dropbox
  40.   Debunking
  41.   Johnson AND Larry
  42.   Binney
  43.   Loomis

  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                 PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 12 of 18 PageID #:
                                    9022


  44.   Wiebe
  45.   Schoenberger
  46.   Defango
  47.   Chavez
  48.   Manuel
  49.   Manny
  50.   Flippo
  51.   Burkett
  52.   Fitzgibbons
  53.   Shadowbox
  54.   Googie
  55.   FBI
  56.   Whysprtech*
  57.   David AND Edwards
  58.   “Googie 32”
  59.   “Googie32”
  60.   “Googie 18”
  61.   “Googie18”
  62.   “Googie L.P.”
  63.   “Googie LLP”
  64.   (“pay” or “payment” or “paid” or “money” or “deposit” or “donate” or “donation”) and
        (“Couch” or “AFM” or “AFMG” or “America First” or “DC Patriot”)
  65.   (“investigate” or “investigation” or “investigator”) and “Rich”
  66.   (“recording” or “video” or “audio” or “file”) and (“Aaron” or “Rich”)
  67.   Doug AND Berlin
  68.   Thin Blue
  69.   ThinBlue
  70.   Reaganite
  71.   “Judicial Watch”
  72.   Fitton
  73.   “Judicialwatch.org”
  74.   (“video chat” or “video call” or “zoom” or “invited you to a meeting”) and “Rich”
  75.   “13 Hours”
  76.   “Benghazi” and (“book” or “movie” or “deal” or “idea”)
  77.   “Mulroy”
  78.   “Berg” and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or “WikiLeaks” or
        “Assange”)
  79.   “Patel”
  80.   (“Devin” or “Nunes”) and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
        “WikiLeaks” or “Assange”)
  81.    “Dee-O” OR “Dee O.” OR “D.O.”
  82.   Fox
  83.   “death” or “die”
  84.   purple
  85.   Rich and (.gov or Nunes or committee or congress! or Graham or Rep! or Senat!)
  86.   “video message”


  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                          PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 13 of 18 PageID #:
                                    9023


  87.    “goo.gl”
  88.    “please watch”
  89.    “Jonathan Rich”
  90.    Malia
  91.    Beth AND (Bogaerts or Blackburn)
  92.    Orone OR Laizerovich
  93.    ILI AND Solutions
  94.    Wigdor
  95.    *@wigdor
  96.    Christensen
  97.    Willemin
  98.    Folkenflik
  99.    NPR
  100.   “National Public Radio”
  101.   Democratic /3 National
  102.   Nunes
  103.   Retract!
  104.   Reputation!
  105.   Kelsey w/3 Mulka
  106.   Bill AND Shine
  107.   Kathryn AND Murdoch
  108.   Dianne AND Brandi
  109.   Burkman
  110.   Wasserman*Schultz
  111.   Brazile
  112.   Blaugrund
  113.   McGovern
  114.   VIPS
  115.   Deborah AND Sines
  116.   (Shawn or Sean) AND Lucas
  117.   Mueller
  118.   Chapin
  119.   Gogoi
  120.   Cook w/3 (“Leslie” OR “Les”)
  121.   BuzzFeed
  122.   Brian AND Stelter
  123.   Soledad AND O’Brien
  124.   Bannon
  125.   Flores
  126.   Lie
  127.   Lying
  128.   Misrepresent
  129.   False
  130.   Truth
  131.   Defam!
  132.   Libel


  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                           PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 14 of 18 PageID #:
                                    9024


  133.   Slander
  134.   Brad AND Bauman
  135.   Pastorum
  136.   Darcy
  137.   “New York Times”
  138.   “Media Matters”
  139.   Police Department AND (Washington OR Metro OR Metropolitan) DC
  140.   “Morgan Stanley”
  141.   Sally AND Davis
  142.   Blake AND Hounshell
  143.   Claudia AND Koerner
  144.   Ingrisano
  145.   Susman AND Godfrey
  146.   Gottlieb AND Michael
  147.   Governski
  148.   Boies AND Schiller
  149.   Leonard AND Gail
  150.   Kay-Oliphant
  151.   Agrawal
  152.   Massey AND Gail LLP
  153.   Subramanian
  154.   Elisha AND Barron
  155.   Gloria AND Park
  156.   Turner AND Broadcasting
  157.   Anderson AND Cooper
  158.   Tuchman
  159.   Kludt
  160.   Feuer
  161.   Vox
  162.   Coaston
  163.   Bailey AND Glasser
  164.   Greg! AND Porter
  165.   Michael AND Murphy
  166.   CrowdStrike
  167.   Perkins*Coie
  168.   Gottlieb AND David
  169.   Lawrence AND Pearson
  170.   Schwab AND (term! OR “NPR” OR “Rich” OR “Woodhcap” OR “services agreement”)
  171.   Chris AND Richie (term! OR “NPR” OR “Rich” OR “Woodhcap” or “services
         agreement” OR “Woodchap”)
  172.   Bart AND Crowder (term! OR “NPR” OR “Rich” OR “Woodchap” OR “services
         agreement”)
  173.   David AND Webb
  174.   Corsi
  175.   Refet AND Kaplan
  176.   Greg AND Wilson


  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                 PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 15 of 18 PageID #:
                                    9025


  177.   Sammon AND (Bill OR William)
  178.   Zweifach
  179.   Michael AND Clemente
  180.   John AND Moody
  181.   Jay AND Wallace
  182.   Robert AND Hannigan
  183.   Porter AND Berry
  184.   Briganti
  185.   Steve AND Doocy
  186.   Ainsley AND Earhardt
  187.   Gavin AND Hadden
  188.   Griff AND Jenkins
  189.   Brian AND Kilmeade
  190.   Napolitano
  191.   Tom AND Lowell
  192.   Forensicator
  193.   Welltraveledfox
  194.   Adelson AND (Sheldon OR Matan) AND (“NPR” OR “Rich” OR “Wheeler” OR
         “Wigdor” OR “Folkenflik” OR “Assange” OR “Trump”)
  195.   Jonah AND Goldberg AND (“NPR” OR “Rich” OR “Wheeler” OR “Wigdor” OR
         “Folkenflik”)
  196.   Fujihara AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
         “NPR” OR “damages”)
  197.   Jeff AND Spears AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich”
         OR “NPR” OR “damages”)
  198.   Fastball
  199.   Morgan AND Arnold
  200.   Jeff AND Morgan
  201.   Bale AND (Gary OR Linda) AND (cancel! OR fraud! OR term! OR complain! OR
         damages OR sue OR lawsuit OR fine)
  202.   Janet Mariani AND (cancel! OR fraud! OR term! OR complain! OR damages OR sue OR
         lawsuit OR fine)
  203.   Granderson AND (refer! OR customer! OR cancel! OR complain! OR sue OR lawsuit
         OR “NPR” OR “Wheeler” OR “Rich”)
  204.   Winfred AND Tubbs AND (refer! OR customer! OR cancel! OR complain! OR sue OR
         lawsuit OR “NPR” OR “Wheeler” OR “Rich”)
  205.   Frances AND Mitchell AND AND (cancel! OR fraud! OR term! OR complain! OR
         damages OR sue OR lawsuit OR fine)
  206.   Michael AND Bay AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
         “WikiLeaks” or “Assange” or “NPR” or “Folkenflik”)
  207.   Woodchap AND (“Schwab” or “Waterford” or “SEC” or “FINRA” or “RIA” or
         complain!)
  208.   Waterford AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
         “NPR” OR “damages”)
  209.   David AND O’Connor AND (“FINRA” OR “license” OR “Woodchap” OR term! OR
         “Rich” OR “NPR” OR “damages”)


  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                    PAGE 15
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 16 of 18 PageID #:
                                    9026


  210.   Knippa AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
         “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
  211.   Corey AND Smith AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or
         “FINRA” or “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or
         lawsuit or fine)
  212.   Kinsale AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
         “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
  213.   Cholene AND Espinoza AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor”)
  214.   Bill AND Pierce AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor” or “Zimmerman”
         or “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
  215.   Lara AND Logan AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
         “WikiLeaks” or “Assange” or “NPR” or “Folkenflik” or “Zimmerman” or “Wheeler” or
         “Wigdor”)
  216.   Robert AND Tobey AND (“cease and desist” or “Blaugrund” or lawsuit or sue or
         defam!)
  217.   Lindeman AND (“Rich” or “Couch” or “Wheeler” or “Wigdor” or “Zimmerman” or
         “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
  218.   Turnage AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange” or “Wheeler”)
  219.   Owl AND Cybersecurity AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange”
         or “Wheeler”)
  220.   Peter AND Newsham AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
         “Russia”)
  221.    Craig AND Murray AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
         “Russia” or “Couch” or “Zimmerman”)
  222.   Lindsay AND Ram AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
         “Russia”)
  223.   Grott AND (fraud! or “Ratner” or sue or lawsuit)
  224.    Zac AND Crain AND (“D Magazine”)



     •   Words in all caps are connectors
     •   * is a wildcard
     •   ! is a root expander
     •   /# means the terms appear with # words of each other




  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                            PAGE 16
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 17 of 18 PageID #:
                                    9027


                                Appendix 2 – Production Fields

    Field Name         Field Description

    BegBates           The beginning Bates number for the document.

    EndBates           The ending Bates number for the document.

                       The beginning Bates number for each attachment to a produced
    BegAttach          document.

    EndAttach          The ending Bates number for each attachment to a produced document.

    Confidentiality    The confidentiality designation for the document.

                       The beginning Bates number for the family which contains the
    FamRngStart        document.

    FamRngEnd          The ending Bates number for the family which contains the document.

    PgCnt              Number of pages contained in the document.

    Custodian          Custodian of the data.

    Author             The author of the data.

    Create Date/Time   The data and time the data or document was created.
    Last Modified
    Date/Time          The data and time the data or document was last modified.

    Last Accessed      The data and time the data or document was last accessed (other than for
    Date/Time          the purposes of collection and production in the Investigation).

    Filename           The file name for the document (blank for e-mail).

    File Extension     File extension.

    FileSize           The size of the native document in bytes (blank if the value equals 0).

    SentDate           The date the e-mail was sent (blank for files).

    SentTime           The time the e-mail was sent (blank for files).

    RecDate            The date the e-mail was received (blank for files).

    RecTime            The time the e-mail was received (blank for files).

  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                              PAGE 17
Case 4:18-cv-00442-ALM-CMC Document 165-2 Filed 06/25/20 Page 18 of 18 PageID #:
                                    9028


    Field Name      Field Description

    Subject         Lists the contents of the Subject field for an e-mail (blank for files).

                    Lists the contents of the From field for an e-mail (blank for files). This
                    indicates who sent the e-mail. This value may include an Internet
    From            address or an internal Microsoft Outlook address or alias.

                    Lists the contents of the To field of an e-mail (blank for files). This
    To              indicates who received the e-mail.

                    Lists the contents of the CC (carbon copy) field of an e-mail (blank for
    CC              files). This indicates who was copied on the e-mail.
                    Lists the contents of the BCC (blank carbon copy) field of an e-mail
                    (blank for files). This indicates who was copied on the e-mail without
    BCC             the other recipients knowing they were copied.

                    To indicate “Paper,” “Hard Copy,” or “HC” if a hard copy document,
    RecordType      and “ESI” if it is an ESI Item.

                    User-generated field that will indicate redactions. “X,” “Y,” “Yes,” and
                    “True” are all acceptable indicators that the document is redacted.
    Redacted        Otherwise, blank.

                    The hash value of the file using the algorithm designated by the
    HashValue       producing party.

                    Path and file name of the native file for native files. This is the location
                    in the output where the native file is stored. This value is blank if the file
    DocLink         is not delivered natively.

                    Path and file name of the text file for the extracted text or OCR for the
    TextLink        document.




  ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
  STORED INFORMATION AND HARD COPY DOCUMENTS                                              PAGE 18
